PER CURIAM.
This is an appeal from orders of the circuit court that dismissed appellant’s amended complaint against the defendant, State Automobile Insurance Association, with prejudice, and dismissed his complaint as to his claim against Furlong Insurance Agency and Carolyn I. Furlong, without prejudice to filing a claim before the Industrial Commission.
We find error in the trial court’s holding that the Industrial Commission has exclusive jurisdiction to determine the issues raised by plaintiff’s amended complaint against .Furlong Insurance Agency and Carolyn Furlong.
We also find that it was error to dismiss the complaint as to State Automobile Insurance Association with prejudice.
This cause is reversed and remanded with directions to grant plaintiff the right to amend his complaint to state a cause of action, if he can, for reformation of the insurance contract and for further proceedings in the cause of action stated against the defendants Furlong Insurance Agency and Carolyn I. Furlong.
Reversed and remanded with directions.